     Case 3:20-cv-00877-LAB-MSB Document 20 Filed 09/23/20 PageID.159 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     JOSPEH E. BULFER                            Case No.: 20cv877-LAB (MSB)
12                                  Plaintiff,
                                                   ORDER OF DISMISSAL
13     v.
14     SAN DIEGO AMERICAN INDIAN
       HEALTH CENTER, et al.
15
                               Defendants.
16
17          Plaintiff and Defendant Guardian Life Insurance Company of America have
18   filed a joint motion to dismiss this action with prejudice. (Docket no. 19.) Of the two
19   remaining Defendants, Unum Life Insurance Company of America has already
20   been dismissed, and San Diego American Indian Health Center has never
21   appeared.
22          Pursuant to Fed. R. Civ. P. 41(a), this action is DISMISSED WITH
23   PREJUDICE. The parties shall each bear their own costs and attorney’s fees.
24          IT IS SO ORDERED.
25   Dated: September 23, 2020
26
27                                               Honorable Larry Alan Burns
28                                               Chief United States District Judge


                                                  1
                                                                                      20cv877
